[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 07-12214                    October 9, 2007
                         Non-Argument Calendar            THOMAS K. KAHN
                       ________________________                 CLERK

                    D.C. Docket No. 06-01715-CV-TWT-1

JOE E. GARY, JR.,


                                                     Plaintiff-Appellant,

                                  versus


CAPITAL ONE AUTO FINANCE, INC.,


                                                     Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (October 9, 2007)

Before WILSON, PRYOR and COX, Circuit Judges.

PER CURIAM:
         Joe Gary appeals dismissal of his civil action against Capital One Auto

Finance, Inc. The district court dismissed Gary’s action, without prejudice, after

Gary failed to comply with its order compelling discovery. We affirm.

         Gary sued Capital One alleging fraud in the collection of a note and

repossession of his vehicle. The court dismissed Gary’s action after Capital One

filed, and the court granted, a second motion compelling Gary to produce

discovery. Gary argues (1) that he satisfied his obligations in responding to

Capital One’s discovery requests and (2) that in some instances he was entitled to

not respond or provide complete responses because Capital One was on a “witch

hunt” by seeking irrelevant information. (Brief for Appellant at 24.) Gary opined

in his deposition that all of Capital One’s discovery requests were “garbage.” (R.4-

47 at 5.)

         Capital One maintains Gary’s uncooperativeness, incomplete and evasive

answers, and general refusal to participate in discovery prevented it from

maintaining a defense, forcing it to seek an extension of the discovery deadline.

And, Capital One insists that the district court’s dismissal without prejudice of

Gary’s action was the only effective sanction given Gary’s refusal to participate in

discovery, a refusal based on Gary’s own willfulness, bad faith, or substantial

fault.

                                           2
      We review discovery sanctions for abuse of discretion. Phipps v. Blakeney,

8 F.3d 788, 790 (11th Cir. 1993). Dismissal of an action is a permissible sanction

for failure to comply with a court’s discovery order. Fed. R. Civ. P. 37. Therefore,

the issue on appeal is whether the district court abused its discretion in sanctioning

Gary under Rule 37 by dismissing his action without prejudice. We find the

district court did not abuse its discretion and affirm.

      The record reflects that Gary was uncooperative and at times affirmatively

frustrated the discovery process. For example, Gary testified at his deposition that

he would not look for documents Capital One requested he produce, despite

acknowledging they were in his possession. Gary’s responses to Capital One’s

interrogatories–tendered only after the district court granted Capital One’s first

motion to compel–further exemplifies his failure to constructively participate in

discovery. Gary failed to properly respond to many of the twenty-six

interrogatories proffered by Capital One. While Gary was certainly entitled to

object to any interrogatory that sought irrelevant or privileged information, his

responses and objections were not grounded in any recognizable discovery rule.

      In its order granting Capital One’s first motion to compel, the district court

observed that Gary’s initial discovery responses were “evasive and incomplete.”

The court gave Gary an opportunity to comply with its order and only dismissed

                                           3
Gary’s action after Capital One filed a second motion to compel. Additionally, the

fact that the court dismissed without prejudice and explicitly permitted Gary to file

again–and pay full filing fees–leads us to conclude that the district court crafted a

permissible sanction. On this record, we cannot say the district court abused its

discretion in dismissing Gary’s action without prejudice.

      AFFIRMED.




                                          4